Citation Nr: 1759845	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-09 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel

INTRODUCTION

The Veteran had honorable active duty service with the Army from January 1969 to August 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In February 2013, the RO issued a rating decision increasing the Veteran's initial evaluation from 30 percent to 50 percent.  The Veteran timely perfected an appeal to the Board.

In August 2016, the Veteran appeared before the undersigned in a Travel Board hearing.  

In that hearing, the Veteran stated that a 70 percent initial evaluation for his PTSD would represent a full grant of benefits sought on appeal.  A transcript of those proceedings has been associated with the record.  

As the Veteran is currently still employed, the issue of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not before the Board.


FINDING OF FACT

The Veteran's PTSD manifested during the claim period with symptoms analogous to occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.129, 4.130, Diagnostic Code 9435 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to an initial evaluation of 70 percent for his service-connected PTSD.

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disabilities must be reviewed in relation to their entire history.  38 C.F.R. § 4.1.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  Functional loss may be due to pain if supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Functional impairment may be due to pain, including during flare-ups, or from repetitive use.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  

The Veteran's PTSD is rated under Diagnostic Code 9411, 38 C.F.R. § 4.130.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The Veteran has a present diagnosis of PTSD due to his combat experience in Vietnam.  Post-service treatment records have consistently noted a significant occupational impairment due to his PTSD.  In July 2010, the Veteran reported increased depression as he was moved to a new position with fewer responsibilities due to his PTSD.  In January 2011, VAMC notes reflect that the Veteran reported to counseling with poor grooming and only fair hygiene.  His mood was described as "sad."  He did not demonstrate suicidal or homicidal ideation, but suffered from significant memory impairment.

In an August 2011 VA examination, the Veteran reported a pattern of work and personal disturbances attributable to his PTSD.  At work, he would verbally assault supervisors and slam doors at them.  Being criticized at work caused flashbacks to his Vietnam experiences.  The examiner noted that the Veteran demonstrated unusual word usage and exhibited symptoms of depression.  He denied suicidal and homicidal ideations, but endorsed anxiety.  Flashbacks typically occurred twice per week, and nightmares multiple times per week.  The Veteran avoided reminders of his stressors and had chronic sleep impairments.  He reported symptoms of irritability and anger, which caused friction with both coworkers and his wife.  The Veteran also endorsed an exaggerated startle response, guilt, a sense of worthlessness, and a loss of energy.  The examiner noted that his PTSD caused family problems and significant difficulties at work.

In September 2014, neurological testing revealed a decline in cognitive performance since the previous examination in 2010.  The etiology of the Veteran's condition was like a progressive subcortical dementia process superimposed on his history of significant PTSD.

In December 2014, the Veteran reported increased difficulties with memory and concentration.  In December 2015, the Veteran reported ongoing flashbacks and nightmares coupled with chronic sleep impairment.  His cognitive problems appeared to worsen around February 2016, and he reported ongoing anxiety and depression.  The Veteran stated that his memory was poor, and he would get lost driving in new places.  He frequently forgot if he did something, or where he placed items.  He reported that his wife constantly checked on him.

In a December 2015 VA examination, the Veteran detailed his ongoing difficulties with others, including his wife.  While his relationship with her was good, he noted that he did have verbal outbursts, irritability and an overall low frustration tolerance with her.  He indicated that his family did not want to hear about Vietnam, and would not discuss the matter with him.  He also reported continued verbal altercations with coworkers and supervisors, and stated that he was "pushed out" of his last position due to problems with attention and concentration.  He continued to suffer recurrent nightmares, intrusive memories, and distress related to the trauma.  He reported chronic sleep impairment, anxiety, and depression.  The Veteran reported avoiding public places, other people, and news and social activities due to the symptoms of his PTSD.  He felt detachment from others and a persistent negative mood.  He indicated that he had problems making friends with others, and experienced crying spells on a weekly basis.  The Veteran stated that his irritability resulted in low frustration tolerance with his wife and others during extended conversations.  He also reported a continued decline of his memory and cognitive functions.  The Veteran admitted to leaving the oven on and front door open when leaving his home.  His wife had taken to checking the house after the Veteran leaves to prevent similar errors.  The Veteran indicated that he experienced periods of thoughts of death, but denied any history of ideation, plan, intent, or impulse.  He stated that his family prevents him from harming himself.  His symptoms included: depressed mood, anxiety, suspiciousness, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances.

In the Veteran's August 2016 hearing, he reported being very short-tempered and having difficulty getting along with others, which has impaired his relationships at work.  He was no longer allowed to run departments at work, and he sometimes becomes so upset that he has to leave the worksite.  The Veteran reported that he was no longer allowed to work overtime due to his behavior.  He also endorsed strained relationships with his family, and fighting with his wife on a daily basis.  The Veteran has been attending group therapy regularly to treat his PTSD.  He also described his cognitive decline in more detail, stating that he could not remember where he placed objects, and that he forgot names of people he would normally know, including his grandchildren.  He also gets lost in previously familiar locations.

In sum, the Veteran's PTSD manifests with anger directed at coworkers and family, detachment, depression, anxiety, thoughts of death, flashbacks, nightmares, and cognitive decline.  His work environment is, at best, strained as his irritability and anger negatively impact relations with his coworkers.  His cognitive decline has produced diminished memory, attention and concentration, which caused him to be removed from a position and given another with significantly less responsibility.  The Veteran also reports conflict with his wife on a daily basis and a lack of patience with her in conversation.  His memory is such that he forgets names of relatives, including his grandchildren, and forgets to turn off appliances before leaving the home.  The Veteran gets lost in familiar areas, and relies on his wife to supervise his actions.  

The Board acknowledges that previous VA examinations have weighed these symptoms as less severe under the rating criteria.  Based on the sum of the Veteran's impairments, however, with a particular emphasis on his August 2016 hearing testimony, the Board resolves doubt in favor of the Veteran to award a 70 percent evaluation for PTSD.  The aggregate impact of his symptoms, particularly anger and cognitive decline, presents a more substantial impact on social and occupational functioning than previously assessed.  The symptoms of the Veteran's PTSD have manifested with deficiencies in most areas, both in social and work settings.  While he has demonstrated some of the specific symptoms listed in the rating schedule, he has exhibited others of similar severity, frequency, and duration; those symptoms have resulted in the type of occupational and social impairment associated with a 70 percent evaluation.  As the Veteran stated that a 70 percent evaluation represented a full grant of benefits sought, it is unnecessary to analyze whether a 100 percent evaluation is warranted.

Resolving doubt in favor of the Veteran, a 70 percent evaluation is granted for his service-connected PTSD.
ORDER

Entitlement to an initial evaluation of 70 percent for PTSD is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


